Case: 13-10233    Date Filed: 09/25/2013   Page: 1 of 8


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-10233
                           Non-Argument Calendar
                         ________________________

                          Agency No. A077-921-969



YAU LI LU,
a.k.a. You Li Lu,

                                                                          Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                               (September 25, 2013)

Before MARCUS, KRAVITCH, and EDMONDSON, Circuit Judges.

PER CURIAM:
              Case: 13-10233     Date Filed: 09/25/2013   Page: 2 of 8


      Yau Li Lu, a native and citizen of China, seeks review of the Board of

Immigration Appeals’s (“BIA”) order affirming the Immigration Judge’s (“IJ”)

denial of his second motion to reopen his removal proceedings. In July 2000, the

IJ in Miami, Florida ordered Lu removed in absentia. In December 2000, Lu

submitted a pro se motion to reopen removal proceedings, indicating that his

attorney, J.M., had failed to file a motion for a change of venue to New York

where Lu was living because a paralegal drafted the motion to change venue in

another client’s name -- “Rui Yun Lu” -- instead of Lu’s name. The IJ denied the

motion to reopen in February 2001.

      In July 2009, Lu submitted, through new counsel, a second motion to

reopen, asserting exceptional circumstances involving his prior counsel’s

ineffective assistance that justified reopening his proceedings. Lu alleged that,

after moving from Florida to New York, he retained J.M., who promised to file a

motion to change venue and an asylum application. Before his scheduled hearing,

Lu contacted J.M.’s office and was informed that the motion had been filed, the

July 2000 proceedings would be cancelled, and Lu did not need to appear in

Miami. Lu contacted J.M. again in September 2000, and went to J.M.’s office in

December 2000. An employee checked on his case and eventually requested that

Lu pay additional money and sign a blank piece of paper, which Lu alleged was

used to file the December 2000 motion to reopen. Lu continued to contact J.M. on


                                          2
              Case: 13-10233     Date Filed: 09/25/2013   Page: 3 of 8


the status of his case but was told to continue waiting. Lu further alleged that he

later learned that J.M. had been disbarred, that Lu had been ordered removed in

absentia, and that a motion to reopen had been denied in February 2001. He

attempted to obtain counsel, but no immigration attorney would take his case

because he already had filed a motion to reopen and the 180-day time for filing had

passed.

      In addition to ineffective assistance of counsel, Lu argued in his second

motion to reopen that newly discovered evidence showed his prima facie eligibility

for asylum based on changed country conditions in China. He alleged that, in

2008, he began practicing Falun Gong at the recommendation of his wife and that

he attended Falun Gong demonstrations in New York. He alleged that China

became aware of his activities in the United States and notified his mother that he

needed to stop his activities, return to China, and receive punishment.

      The IJ denied Lu’s second motion to reopen, finding that it lacked

jurisdiction because the motion was numerically and time-barred. In addition, the

IJ found that Lu had not established changed country conditions. In a February

2011 decision, the BIA affirmed, noting that the time to file a motion to reopen

was mandatory and jurisdictional, and was not subject to equitable tolling even in

cases of ineffective assistance of counsel. Thus, Lu’s untimely motion was subject

to the mandatory and jurisdictional bar. The BIA also declined to exercise its


                                          3
              Case: 13-10233     Date Filed: 09/25/2013   Page: 4 of 8


discretionary sua sponte authority to reopen the proceedings because Lu did not

provide a good explanation as to why he waited to file a motion to reopen and

because the lack of diligence militated against reopening. Furthermore, the BIA

found that Lu’s evidence on changed country conditions did not show a reasonable

likelihood of success on the merits.

      Lu appealed to this Court, and we stated that the time for filing a motion to

reopen an in absentia removal order was mandatory and jurisdictional. We held

that, absent either changed country conditions or the BIA sua sponte reopening,

Lu’s petition was subject to the jurisdictional bar. Nevertheless, we further noted

that, although the BIA recognized Lu’s argument, it had failed to make findings

regarding changed country conditions and had dismissed his appeal based on his

failure to show a likelihood of success on the merits. We vacated the BIA’s

decision and remanded for a determination of whether Lu qualified for an

exception based on changed country conditions. On remand, the BIA determined

that Lu did not qualify for that exception and again dismissed his appeal. The BIA

found that much of Lu’s evidence related to changed personal conditions, and that

the remaining evidence was not sufficient to show that the Chinese government

had expanded its suppression of Falun Gong practitioners since the time of Lu’s

removal hearing.




                                         4
              Case: 13-10233     Date Filed: 09/25/2013    Page: 5 of 8


      Now on appeal, Lu asserts that he established changed country conditions, as

he demonstrated that the conditions had deteriorated for Falun Gong practitioners

in China since his July 2000 removal hearing. He further asserts that the BIA

mischaracterized the changed country conditions as only a change in his own

personal circumstances.

      In addition to responding to Lu’s argument regarding changed country

conditions, the government notes our recent en banc decision in Avila-Santoyo v.

U.S. Att’y Gen., 713 F.3d 1357 (11th Cir. 2013), which overruled our prior panel

precedent: precedent holding that the time bar to filing a motion to reopen was

jurisdictional. Still, the government asserts that Lu would not be eligible for

equitable tolling based on the BIA’s prior finding in its February 2011 decision

that it would not exercise its discretion to sua sponte reopen Lu’s proceedings

based on Lu’s lack of due diligence in filing his motion to reopen.

      When the BIA issues its own opinion, we review only the BIA’s decision,

except to the extent that it expressly adopts the IJ’s decision. Al Najjar v. Ashcroft,

257 F.3d 1262, 1284 (11th Cir. 2001). Because the BIA issued is own opinion

without adopting the IJ’s decision, we review the BIA’s decision. We review the

BIA’s denial of a motion to reopen for abuse of discretion. Jiang v. U.S. Att’y

Gen., 568 F.3d 1252, 1256 (11th Cir. 2009).




                                           5
              Case: 13-10233     Date Filed: 09/25/2013    Page: 6 of 8


      When a party is ordered removed in absentia, the party must file a motion to

reopen within 180 days of the removal order. INA § 240(b)(5)(C)(i), 8 U.S.C.

§ 1229a(b)(5)(C)(i). In addition, a party may file only one motion to reopen. INA

§ 240(c)(7)(A), 8 U.S.C. § 1229a(c)(7)(A). We earlier had determined that the

180-day limitation under former INA § 242B(c)(3)(A) for motions to reopen in

absentia deportation orders was “mandatory and jurisdictional.” Anin v. Reno, 188

F.3d 1273, 1278 (11th Cir. 1999); see also Abdi v. U.S. Att’y Gen., 430 F.3d 1148,

1150 (11th Cir. 2005) (concluding that the 90-day time limit set forth in 8 C.F.R. §

1003.2(c)(2) for filing motions to reopen was mandatory and jurisdictional).

      We, however, recently determined that the 90-day time limitation under

§ 1003.2(c)(2) for motions to reopen in cases not involving an in absentia removal

order was not jurisdictional, but was a claim-processing rule that was subject to

equitable tolling. Avila-Santoyo, 713 F.3d at 1361-62. We observed that the

reasoning was equally applicable to the 180-day limitation for in absentia removal

orders. Id. at 1362 n.4. With regard to equitable tolling, we noted that this tolling

required a showing that the party had been pursuing his rights diligently and that

some extraordinary circumstance “stood in his way.” Id. at 1363 n.5. In

Avila-Santoyo, we vacated the BIA’s denial of reopening and remanded for the

BIA to consider whether to grant equitable tolling. Id. at 1365.




                                          6
              Case: 13-10233     Date Filed: 09/25/2013    Page: 7 of 8


      We also have written that the reasoning in Avila-Santoyo, supporting the

conclusion that the time limitation was not jurisdictional, appeared to support the

conclusion that the numerical limitation was not jurisdictional. Ruiz-Turcios v.

U.S. Att’y Gen., 717 F.3d 847, 850 (11th Cir. 2013). Because the BIA had not

addressed the numerical bar in that case, we remanded to the BIA to determine

whether the numerical limitation was jurisdictional or a claim-processing rule, and

whether the motion to reopen would be subject to equitable tolling if the numerical

limitation was a claim-processing rule. Id. at 850-51.

      In the light of our recent decisions and opinion in Avila-Santoyo and Ruiz-

Turcios, we conclude that the BIA’s conclusion that Lu’s motion to reopen was

jurisdictionally barred and could only be considered upon a showing of changed

country conditions was erroneous. Thus, Lu’s motion to reopen now may possibly

be subject to equitable tolling based on his allegations of ineffective assistance of

counsel. Although the BIA found in its February 2011 decision that Lu had not

exercised due diligence in filing his motion, this determination is not dispositive

because it was made in the different context of whether the BIA should use its sua

sponte authority to reopen: a kind of order that we do not have jurisdiction to

review. Furthermore, Lu did allege a legitimate factual basis that might be

construed as exhibiting due diligence in pursuing his rights. He specifically

claimed that he contacted his prior counsel numerous times, that no other attorney


                                           7
               Case: 13-10233       Date Filed: 09/25/2013   Page: 8 of 8


would file a motion to reopen based on the understanding at the time that the time-

and numerical bars were jurisdictional, and that only after he began to practice

Falun Gong did another attorney file a motion to reopen, based in part on changed

country conditions. Based on this information, the BIA might determine that

equitable tolling is appropriate.

      Accordingly, we grant Lu’s petition and remand to the BIA for a

determination of whether to allow Lu equitable tolling. Because we remand on

this basis, we do not address Lu’s arguments on appeal regarding changed country

conditions.

      PETITION GRANTED.




                                            8